                                        UNITED STATES DISTRICT COURT
                                     WESTERN DISTRICT OF NORTH CAROLINA
                                            CHARLOTTE DIVISION
                                                 3:16-cv-335-RJC
                                                3:00-cr-140-RJC-1

              JERRY THRASHER,                     )
                                                  )
                          Petitioner,             )
                                                  )
              vs.                                 )
                                                  )                                  ORDER
              UNITED STATES OF AMERICA,           )
                                                  )
                          Respondent.             )
              ____________________________________)

                       THIS MATTER is before the Court on its own motion on the Government’s Response to

              Order to Show Cause, (Doc. No. 11), and the United States Supreme Court’s decision in United

              States v. Davis, No. 18-431.

                       For the reasons stated in the Court’s Order to Show Cause, (Doc. No. 10), and on the

              Government’s agreement that the stay in this matter should be lifted, (Doc. No. 11), the Court will

              lift the stay and order that the Government has sixty (60) days to file its response to the Petitioner’s

              § 2255 Motion to Vacate, (Doc. No. 1).

                       IT IS, THEREFORE, ORDERED that the stay in this matter is hereby LIFTED and the

              Government shall have sixty (60) days from this Order to file its response in this matter.



Signed: May 18, 2020




                                                                 1



                         Case 3:16-cv-00335-RJC Document 12 Filed 05/18/20 Page 1 of 1
